           Case 2:20-cv-02090-APG-DJA Document 6 Filed 01/13/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 THOMAS W. CURTIS,                                      Case No.: 2:20-cv-02090-APG-DJA

 4          Plaintiff                                        Order Accepting Report and
                                                                 Recommendation
 5 v.
                                                                      [ECF No. 5]
 6 HOME DEPOT,

 7          Defendant

 8         On December 17, 2020, Magistrate Judge Albregts recommended that I dismiss plaintiff

 9 Thomas Curtis’s complaint with prejudice because the complaint is frivolous. ECF No. 5. He

10 also recommends that I deny Curtis’s application to proceed in forma pauperis. Id. Curtis did not

11 object. Thus, I am not obligated to conduct a de novo review of the report and recommendation.

12 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those

13 portions of the report or specified proposed findings to which objection is made”); United States

14 v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review

15 the magistrate judge’s findings and recommendations de novo if objection is made, but not

16 otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

18 (ECF No. 5) is accepted, plaintiff Thomas Curtis’s complaint (ECF No. 1-1) is DISMISSED, and

19 his application to proceed in forma pauperis (ECF No. 4) is DENIED. The clerk of court is

20 instructed to close this case.

21         DATED this 8th day of January, 2021.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
